 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     MARTIN MAGANA AGUIRRE,            )          NO. EDCV 18-1545-KS
11                                     )
                     Plaintiff,
12                                     )
              v.                       )          ORDER AWARDING EQUAL ACCESS TO
13                                     )          JUSTICE ACT ATTORNEY FEES
14   ANDREW M. SAUL, Commissioner of )            PURSUANT TO 28 U.S.C. § 2412(d)
     Social Security                   )
15                                     )
                     Defendant.
16                                     )
     _________________________________
17
18         Based upon the Stipulation for the Award and Payment of Attorney Fees Pursuant to the
19   Equal Access to Justice Act, 28 U.S.C. § 2412(d) (“Stipulation”), which was filed on February
20   14, 2020, IT IS ORDERED that fees in the amount of $6,000.00 as authorized by 28 U.S.C. §
21   2412(d) shall be awarded, subject to terms of the Stipulation.
22
23   DATED: February 18, 2020
24
25
                                                       ____________________________________
26                                                             KAREN L. STEVENSON
27                                                     UNITED STATES MAGISTRATE JUDGE
28

                                                   1
